Allen, J.
The committee, acting as a committee, adopted specifications, in which the right to reject any or all proposals was reserved. Two of the three members of the committee afterwards, acting individually, said that the job should be let to the lowest bidder, and on the strength of this the plaintiff *113made his proposal, which was the lowest; but the committee acting together awarded the contract to another bidder. The question is, Could the two members of the committee, acting individually, do away with the action of the board in reserving the right to reject proposals ? In our opinion, they could not. In Haven v. Lowell, 5 Met. 35, it was held, as expressed in the carefully prepared head-note, that an agreement for the purchase of land for a town, made by all the members of a committee duly authorized by the town to purchase it, and put in writing and signed by part of the committee, on behalf and at the verbal request of the committee, is the written agreement of the whole committee, and binding on the town. In Shea v. Milford, 145 Mass. 528, it was held that a building committee might act by the agreement of all of the individual members separately obtained. But a part of the members of a committee, by their separate action, not at a meeting of the committee, cannot set aside the formal action of the committee as a whole.
The plaintiff contends that it might have been found that the provision of the specifications was waived at a meeting of' the committee. But there is nothing in the bill of exceptions which warrants this assumption. The direction of the court to' return a verdict for the defendant was right.

Exceptions overruled.